Citation Nr: 1226512	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08- 39 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE
Entitlement to service connection for a right knee disorder, including as due to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for a total left knee replacement with a history of arthritis, and denied service connection for right knee disability.  The Veteran perfected an appeal as to the denial of her claim for service connection for a right knee disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that her service-connected left knee disability caused her to favor her right knee that caused the right knee to worsen and require a total knee replacement in June 2008.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a right knee disorder.  Post service, private medical records, dated in December 1999, note the Veteran's three month history of right knee pain and a clinical impression of early osteoarthritis.  Subsequent records diagnosed bilateral osteoarthritis.  As noted, in May 2007, she underwent a total left knee replacement (the operative report erroneously describes a right knee replacement).

In June 2008, private medical records show that the Veteran underwent a total right knee replacement.

An October 2008 VA examination report includes a diagnosis of degenerative joint disease of the right knee with total knee replacement.  The examiner opined that it was less likely than not that the right knee was secondary to her left knee service-connected condition.  He explained that there were "really no complaints of her right knee until 1999 with meniscal injury and then establishment of arthritis".  The examiner said he found no documentation in the claims file from the Veteran's surgeon linking her right knee to her service-connected left knee disability.  However, the examiner did not render an opinion regarding whether the service-connected left knee disability aggravated any right knee disorder. 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   The RO should contact the October 2008 VA examiner to clarify whether any current right knee disorder is aggravated by service-connected left knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2008 VA examiner for an addendum opinion.  The examiner should indicate whether it is at least as likely as not that any right knee disability is aggravated by the service-connected total left knee replacement with history of arthritis?  If so, what is the baseline level of right knee disability and what is the permanent, measurable increase in current right knee pathology attributable to the service-connected left total knee replacement with history of arthritis?  All opinions and conclusions expressed must be supported by a complete rationale in a report.   If the October 2008 VA examiner is unavailable , an opinion should be requested from another examiner and another VA examination should be scheduled, if deemed necessary.  

2.  After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted. If any benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


